Citation Nr: 1726737	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-22 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for night blindness of the right eye.


REPRESENTATION

Veteran represented by:	Peter J. Sarda, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse, Veteran's son


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which declined to reopen the Veteran's claim of service connection for night blindness of the right eye.

In June 2012, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.

In April 2014 the Board remanded this issue for additional development.

In October 2016 the Board obtained a Veterans' Health Administration (VHA) medical opinion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim on appeal.

As noted above, the Board obtained a VHA medical opinion in October 2016.  In response, the Veteran's attorney submitted additional argument in support of the appeal.  Within that argument, the attorney pointed to information from the American Academy of Ophthalmology.  Although brief, that information does constitute new evidence, and the Veteran explicitly declined to waive initial AOJ consideration of this evidence in a February 2017 submission.  The appellate scheme set forth in 38 U.S.C.A. § 7104 (a) contemplates that pertinent evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with a claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

As such, the Board has no recourse but to remand the case for initial consideration of the additional evidence.  Id.  

Accordingly, the case is REMANDED for the following action:

The AOJ must adjudicate the Veteran's claim in light of all the evidence of record, including evidence submitted since the Veteran's most recent October 2015 supplemental statement of the case (SSOC).  If any benefit on appeal remains denied, a SSOC must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




